 



Exhibit 10.9
EXCLUSIVE LICENSING AND DISTRIBUTION AGREEMENT
     THIS EXCLUSIVE LICENSING AND DISTRIBUTION AGREEMENT (the “Agreement”) is
entered into on October 29, 2004, by and between ProLink/ParView, LLC, a
Delaware limited liability company (“Supplier”), and Elumina Iberica SA; a
company formed and registered the country of Spain (“Distributor”).
RECITALS
     A. Supplier develops, manufactures, markets and sells certain golf
tournament management hardware and software products designed to locate a golf
cart’s position relative to the applicable pin position and provide the golf
course with course management systems for use on individual golf courses, which
products are sold under the ParView name and are made up of selected hardware as
set forth on Exhibit A and software (the “Product”). In addition products
covered under section 2.6 of this agreement will also be identified as developed
and new schedules regarding pricing and material will be added as created.
     B. The parties desire to enter into this Agreement to establish a
distribution arrangement through Product in United Kingdom, Europe, United Arab
Emirates, (the “Territory”) on the terms and conditions set forth in this
Agreement.
     C. Supplier licenses certain patents used in connection with the Product as
more fully set forth on Exhibit B to this Agreement (the “Patents”).
     D. Supplier wishes to sublicense the Patents to Distributor for use in
connection with the marketing, sales and distribution of the Product pursuant to
this Agreement (the “Licensed Services”), and Supplier desires to grant
Distributor a non-exclusive sublicense to use the Patents on the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
ARTICLE 1
DEFINITIONS
     As used in this Agreement, the following words and phrases shall have the
following meanings:
     1.1 “Course Equivalent” means a golf Course or the equivalent of a golf
Course, each of which must have at least 30 golf carts.
     1 .2 “Course(s)” means golf course(s) in the Territory.
     1.3 “Distributor” has the meaning given to it in the introductory paragraph
of this Agreement.

1



--------------------------------------------------------------------------------



 



1.4 left Blank.
1.5 “Initial Term” means 3-year period beginning on the date of this Agreement
and ending on the third anniversary, unless sooner terminated as provided in
this Agreement.
1.6 “Intellectual Property” means all data collection associated with the
Product, the Patents, the Trademark and Supplier’s software, designs, business
solutions and back-office application “rapid server” used with the Product.
1.7 “Loaded Manufacturing Cost” means all costs of Supplier, including
manufacturing overhead costs.
1.8 “Patents” has the meaning given to it in Recital C.
1.9 “Product” has the meaning given to it in Recital A.
1.10 “Renewal Term” has the meaning given that term in Section 9.1.
1.11 “RF Cards” means the radio card used in the Product, which is currently a
900 MHz radio (although is subject to change during the Term).
1.12 “Supplier” has the meaning given to it in the introductory paragraph of
this Agreement.
1.13 “Term” means the Initial Term plus any Renewal Terms.
1.14 “Territory” has the meaning given to it in Recital B.
1.15 “Trademark” means ProLink/ParView.
1.16 “Unit(s)” means the entire Product that is placed on one golf cart.
1.17 “VDU” means the visual display computer unit of the Product, which is
installed in the roof of the golf cart.
ARTICLE 2
MASTER DISTRIBUTOR APPOINTMENT
2.1 Grant of Exclusive Right. Subject to the further provisions of this
Agreement, Supplier grants Distributor the exclusive right to market, sell,
distribute and service the Product in the Territory during the Term. Distributor
may not engage sub-distributors to market, distribute, sell or distribute the
Product without the prior written consent of Supplier, which consent may be
withheld in Supplier’s sole discretion. Further, Distributor shall not permit
the Courses to service the Product.
2.2 Minimum Distribution Requirements. The parties agree that Distributor shall
retain the exclusive right and license to market, sell and distribute the
Product in the Territory during the Term provided that the minimum threshold
requirements set forth in

2



--------------------------------------------------------------------------------



 



this Section 2.2 are met. If such minimum threshold requirements are not met,
Supplier ma)~, in its sole discretion, retain other distributors to market, sell
and distribute the Product in the Territory and/or terminate this Agreement. In
such case these distributors and Supplier may not contact or compete in the
existing Distributor’s customer base.
     (a) During the first 12 months (beginning January 1 2005) of the Term of
this Agreement, Distributor shall install the Product on at least twenty five
(25) Course Equivalents in the territory;
     (b) During the second 12 months of the Term of this Agreement, Distributor
shall install the Product on at least thirty (30) Course Equivalents in the
Territory
     (c) During the third 12 months of the Term of this Agreement, Distributor
shall install the Product on at least thirty —six (36) Course Equivalents in the
Territory; and
     (d) If the parties extend this Agreement beyond the Term in accordance with
Article 9, then the parties shall determine the minimum thresholds that are
required each year in the additional Term(s); provided, however, that if the
parties can not agree to the minimum thresholds within 90 days of the expiration
of the applicable Term, either party has the right to terminate this Agreement.
Agreement to Provide Product Exclusively. In exchange for the sole rights
granted to it pursuant to this Agreement, Distributor agrees that it shall not
market, sell or distribute any product without the prior written consent of
Supplier (which consent may be withheld in Supplier’s sole discretion), that is
competitive with the Product (as defined in recital A and section 2.6 of this
agreement) in the Territory during the Term, including but not limited to any
portable or cart-mounted global positioning systems used in connection with
golf.
     2.3 Title to Product. The title and ownership of the Product (excluding any
Intellectual Property) shall pass to Distributor upon payment and shipment of
the Product.
     2.4 Reporting Requirements~ Audit Rights. During the Term, Distributor
agrees to provide to Supplier quarterly reports detailing Distributor’s
marketing, sales and distribution efforts and results in the Territory. Such
reports shall include the number of Units installed to date the current
inventory by Territory, the repair parts in inventory, forecasts of prospective
Courses, number of golf carts upon which the Units are installed, including the
manufacturer and make of such carts, and current warranty issues on the Product.
Distributor shall have the right, upon reasonable notice to Supplier and during
normal business hours, to (a) examine the books and records of Supplier related
to its obligations under this Agreement only to verify the accuracy of
information contained in the reports,

3



--------------------------------------------------------------------------------



 



2.5 Right to Use Additional Applications. The parties acknowledge that Supplier
is in the process of developing new applications inclusive of advertising model
for the Product. If Supplier finalizes such applications including the
advertising model, it shall provide Distributor with the option to sell such
applications inclusive of advertising model in its marketing efforts in the
Territory during the Term on terms and conditions to be agreed upon by the
parties. There will be no additional inventory or stocking requires or licensing
fee for such applications.
2.7 Rights to the Use of the ProLink/ParView Branding
     The Supplier recognizes the need for the Distributor to market the products
of the Supplier and as such grants the Distributor full and unfettered rights to
use the brands and collateral of the Supplier subject to the terms of sections
4.4, 4.5. and 4.6 of this agreement. The full cost of any brand or name change
of the Supplier will be carried by the Supplier.
ARTICLE 3
INVENTORY, REPLACEMENT PARTS AND SERVICE
3.1 Inventory Requirement. The parties agree that Distributor shall have an
initial inventory of 60 Units, which shall be shipped to Distributor as follows:
60 Units by December 31, 2004. Upon the delivery of 60 Units by January 30,
2005, Distributor shall at all times thereafter during the Term maintain an
inventory of 60 Units These requirements may change based on mutual agreement.
3.2 Replacement Parts. Distributor shall have the right to purchase replacement
Rh Cards at cost to Supplier plus 5%. Distributor shall purchase all other
replacement parts at the manufacturer’s price plus 35%. Distributor agrees that
it shall only use replacement parts from Supplier in servicing the Product.
3.3 Service Requirements. In connection with the rights granted to it pursuant
to this Agreement, Distributor shall provide maintenance services and all other
necessary services to the Product installed on the Courses in the Territory.
Distributor shall respond timely (within 24 hours of a service call from a
Course) to a request to service the Product. If Distributor is unable to service
the Product, it shall immediately contact Supplier’s customer service
representatives to seek assistance on the correct procedure to repair the
Product. In connection with providing the service required by this Agreement,
Distributor agrees that it shall not modify the Product in any way without the
prior written consent of Supplier. Additionally, Distributor agrees that in
connection with servicing the Product, it will follow Supplier’s service,
installation and troubleshooting procedures, which are set forth on Exhibit C.
If Supplier is required to repair any Product (other than as set forth below in
Section 3.4) installed by Distributor, Distributor shall reimburse Supplier for
all costs affiliated with such repairs, including travel expenses, labor, time
and parts.
     Limited Warranty. Supplier will warrant the VDU’s for one year after
shipment, and if Distributor experiences any service issues with the VDU’s
during such period of time, it

4



--------------------------------------------------------------------------------



 



may return the VDU to Supplier’s United States factory and Supplier will repair
or replace such VDU. Supplier shall pay all shipping costs associated with the
shipment of VDU’s during the warranty period. All sell through parts will carry
the manufacture warranty as provided. Notwithstanding the foregoing, the limited
warranty set forth in this Section 3.4 shall be immediately void if Distributor
uses any replacement parts other than those provided by Supplier on the Product.
Any product found to be defective within 4 weeks of delivery will be replaced by
Supplier at no cost (including shipping). Supplier represents and warrants that
the VDU are manufactured in a way that will not cause catastrophic failures due
to changes in daily weather environments. If a catastrophic failure occurs due
to swings in weather conditions then the supplier will extend its warranty to
repair such failures subject to adjustments for normal wear and tear and
depreciation. This limited extension of the warranty will only be applicable if
the Distributor and the course owners take protective measures to follow
specific cold weather procedures, standard operating procedures (per schedule C)
limit the damage and promptly notify the supplier of such failures.
ARTICLE 4
LICENSE
     4.1 License. Supplier hereby grants to Distributor a non-exclusive license
to the Intellectual Property during the Term for use in connection with the
marketing, sales, distribution and repair of the Product in connection with this
Agreement. All enhancements to the Intellectual Property developed or acquired
by Supplier shall be deemed part of the Intellectual Property and subject to the
terms and conditions in this Agreement. Distributor agrees that it will sell the
Product under the ~ParView” brand.
     4.2 License Fee. In consideration of the license granted in this Agreement,
Distributor agrees to pay Supplier (excluding Alicante order) a one-time license
fee equal to $2500 per installation of a Course, which fee shall be payable upon
the shipping of a course.
     4.3 Confidentiality. Distributor acknowledges that the Intellectual
Property includes or embodies certain confidential information of Supplier
relating to Supplier’s business, plans, customers, services, technology, trade
secrets, products or other information held in confidence by Supplier
(‘~Confidential Information”). Confidential Information will include all
information in tangible or intangible form that is marked or designated as
confidential or that, under the circumstances of its disclosure, should be
considered confidential. Distributor agrees that it will not use in any way
except as expressly permitted by, or required to achieve the purposes of, this
Agreement, nor disclose to any third party (except as required by law) the
Confidential Information and will take reasonable precautions to protect the
confidentiality of such information, which precautions, in any event, will be at
least as stringent as it takes to protect its own Confidential Information.

5



--------------------------------------------------------------------------------



 



4.4 Use of Intellectual Property. Distributor will use the Trademarks in the
form and the manner designated in writing by Supplier as Supplier may establish
from time to time. Distributor shall attribute ownership of the Trademarks to
Supplier, in a form approved by Supplier, in connection with Distributor’s use
of the Trademarks on any web site or in any printed materials distributed
publicly. The quality of services provided by Distributor for which the
Trademarks are associated must equal or exceed the quality of services currently
provided by Supplier and meet other standards set by Supplier from time to time.
Upon reasonable request, Supplier may inspect Distributors business operations
for which the Trademarks are used for conformance to Supplier’s standard of
quality. If Distributor fails to meet Supplier’s requirements for use of the
Trademarks or uses one or more of the Trademarks improperly, Supplier will
provide written notice to Distributor and may terminate the license with respect
to such mark unless Distributor cures the deficiency within 30 days of receipt
of such notice. Any goodwill arising as a result of the use by Distributor of
the Trademarks shall inure to the benefit of Supplier. Supplier agrees that if
it makes changes the brand identity it will assist the distributor in re
branding the product in the market. This assistance will include reprinting of
collateral material, sales material and the like. Supplier represents that it
has no knowledge of any patent infringement that its product is committing
against any patent holder. The supplier acknowledges that it has been noticed by
GPS Industries of an alleged patent infringement on the DGPS patent claimed to
be owned by GPSI. The Supplier aggress it will defend, indemnify and hold
Elumina harmless from and against any claim to the extent it asserts that a
product supplied by or for PPL to Elumina or a method performed by such a
product infringes a valid claim or claims of a patent owned by GSPI. If, as a
result of any claim of infringement, damages are awarded against you for the use
of our products or the methods they are built to perform, we will pay those
damages. If an injunction is issued that precludes you from using our product,
we will take the product back and either render it non-infringing, provide you
with a non-infringing replacement product, or return the payment you have made
to us or our distributor or dealer for that product less a reasonable amount for
the prior use you have made of it.
     For our indemnification to be effective, the distributor must do the
following; l) give Supplier prompt written notice and a copy of the claim 2)
give Supplier written authority to appoint legal counsel paid by PPL to answer
and defend the claim. Distributor may participate through counsel of your choice
at your expense, but we would require a co-counsel agreement with PPL’s counsel
being lead counsel. 3) Give Supplier prompt and reasonable assistance, at our
expense, when requested from you for defense of the claim.
4.5 Protection of Intellectual Property. Distributor agrees that it will not
register the Intellectual Property in the Territory or take any actions that
would adversely affect Supplier’s rights in the Intellectual Property.

6



--------------------------------------------------------------------------------



 



4.6 Ownership of Intellectual Property. The Intellectual Property shall remain
the exclusive property of Supplier. Distributor shall have not rights in or to
the Intellectual Property except as specifically granted in this Agreement.
ARTICLE 5
PRICES AND PAYMENT
5.1 Price. The price for the Product initially shall be as indicated on Exhibit
D. Prices quoted exclude taxes, shipping and insurance charges. Supplier may
change the Product prices set forth on Exhibit D from time on at least 30 days
advance notice to Distributor.
5.2 Payment Terms. Each time Distributor places an order, it shall submit to
Supplier a deposit by Federal wire transfer of immediately available funds equal
to 33% of the total price for such order. The balance in full will he due in
full 2 days price to shipment of the order by Federal wire transfer in immediate
available funds Distributor agrees to review terms quarterly with the objective
of replacing cash deposits with acceptable international letters of credit with
terms and conditions acceptable to distributor. Distributor agrees that if they
have not shipped an order within 90 days from receipt of mapping data from
distributor the terms on that order only shall change to net 30 days from date
of shipment. Concurrent with the signing of this agreement distributor
acknowledges a receipt of a 13-course order entitled “Alicante”. The payment
terms shall be as follows for that order 25% of the equipment due concurrently
with the order of the equipment. 50% due 2 days before shipment. The remaining
balance (25%) and any installations cost due in full upon acceptance of
distributor. Acceptance shall be deemed completed on the earlier of 10 days
after substantially all the work has been completed and system substantially in
operation or signed acceptance by Distributor
ARTICLE 6
INSPECTION BY DISTRIBUTOR
During the 30 days following Distributor’s receipt of each shipment of Product
ordered pursuant to this Agreement, Distributor shall have the right to inspect
the Product to ascertain whether it conforms in number and type to Distributor’s
product order, or whether there are obvious defects present. If the Product is
found not to conform, Distributor shall notify Supplier in writing within such
30-day period. Failure to so notify Supplier will be deemed acceptance of the
Product received.
ARTICLE 7
WARRANTIES AND LIMITATIONS OF LIABILITY
7.1 Intellectual Property Rights. Supplier warrants to Distributor that Supplier
owns or has rights to the Product, including any intellectual property rights
associated therewith, adequate to enable Supplier to perform its obligations, to
authorize the distribution of the Product by Distributor.

7



--------------------------------------------------------------------------------



 



7.2 Function of Product. Supplier warrants to Distributor that the Product will
operate in substantial compliance with the applicable functional description of
the Products as contained in Supplier’s marketing literature for the Product.
7.3 Adequate Insurance. Supplier warrants to Distributor that it has adequate
general liability insurance, and agrees to designate Distributor as an
additional insured on such insurance if Distributor so requests. Distributor
warrants to Supplier that it has adequate general liability insurance, and
agrees to designate Supplier as an additional insured on such insurance if
Supplier so requests.
ARTICLE 8
INDEMNIFICATION
8.1 Indemnification by Supplier. Supplier indemnifies and agrees to hold
Distributor harmless from and against any and all claims, demands or actions and
costs, liabilities, or losses arising out of (a) any actual or alleged death or
injury to any person or damage to any tangible property resulting or claimed to
result wholly from (i) any actual or alleged defect in the Product, or (ii) any
statement or misstatement contained in the documentation and marketing materials
provided by Supplier; or (b) arising out of any breach of this Agreement by
Supplier.
8.2 Indemnification by Distributor. Distributor indemnifies and agrees to hold
Supplier harmless from and against any and all claims, demands, or actions and
any cost, liabilities, or losses arising out of (a) any statements or
representations made by Distributor or Distributor’s employees or agents with
respect to the Product, except for statements that are direct quotations of any
documentation and marketing materials provided by Supplier to Distributor for
use in connection with the Product; or (b) any breach of this Agreement by
Distributor, including but not limited to Distributor’s failure to make any
payments (including the license fee) to Supplier.
8.3 General Terms of Indemnification. The foregoing indemnities are in addition
to any rights otherwise under this Agreement, but shall be expressly contingent
on the party seeking indemnity (a) notifying the indemnifying party in writing
of any such claim, demand, action, or liability; (b) cooperating in the defense
or settlement thereof; and (c) allowing the indemnifying party to control the
defense or settlement of the same.
ARTICLE 9
TERM AND TERMINATION
9.1 Term. This Agreement shall extend for the Initial Term. Upon the expiration
of the Initial Term, this Agreement shall automatically be extended for an
additional three years (the ~Renewal Term”) provided that the minimum
distribution requirements set forth in Section 2.2 are met.
9.2 Default. Subject to Section 13.6, the occurrence of any one of the following
items shall constitute a material default under this Agreement: (a) a failure to
provide the Product by Supplier to Distributor pursuant to this Agreement;
(b) Supplier

8



--------------------------------------------------------------------------------



 



selling or distributing the Product in violation of this Agreement; (c) a
failure of Distributor to pay for purchased Product as agreed to in this
Agreement; or (d) a failure of Distributor to purchase the minimum amounts of
Products set forth on Exhibit D. In the event Supplier commits a material
default of this Agreement pursuant to clause (a) or (b) above, Distributor shall
provide Supplier with not less than a 90-day written notice to cure. In the
event Distributor commits a material default of this Agreement pursuant to
clause (c) or (d above, Supplier shall provide Distributor with not less than a
10-day written notice to cure. In the event that the default is not cured within
the aforementioned periods, the non-defaulting party may declare the other party
in breach. In the event of a declaration of breach, the non-breaching party may
either (1) seek injunctive relief to enforce the terms of this Agreement; or
(2) may declare this Agreement terminated and sue for damages; or (3) exercise
any other rights or remedies available at law or in equity; or (4) with respect
to a breach described in clause (4), in addition to the other rights and
remedies described in this Section 9.2, Supplier may declare that this entire
Agreement is thereafter non-exclusive.
     9.3 Termination upon Change in Ownership. Distributor agrees that if
Supplier becomes a publicly-held corporation, either through an initial public
offering or a business combination with a publicly-held corporation, that
Supplier shall have the option to terminate this Agreement. Upon the event of a
termination in accordance with this Section 8.3, Supplier shall pay Distributor
the fair market value for purchasing the rights granted hereunder for the
duration of the Initial Term and the extended term. If the parties cannot agree
on such fair market value, they shall each hire an appraiser to calculate the
fair market value. If the two appraisers cannot agree on the value, such
appraisers shall retain a third appraiser to calculate the fair market value,
which determination shall be binding on the parties. The parties shall share
equally in the cost of such appraisals.
ARTICLE 10
COMPLIANCE WITH LAWS
     10.1 Compliance by Distributor. Distributor agrees to comply with all
applicable federal, state, regional and local laws and regulations in performing
its obligations under the terms and conditions of this Agreement and its
dealings with Courses concerning the Product, including but not limited to
compliance with all laws and regulations governing radio frequency.
     10.2 Compliance by Supplier. Supplier agrees to comply with all applicable
federal, state, regional and local laws and regulations in performing its
obligations under the terms and conditions of this Agreement.
ARTICLE 11
OBLIGATIONS OF DISTRIBUTOR
     11.1 Maximizing Sales. Distributor shall use its best efforts to maximize
the marketing, sales and distribution of the Product. Distributor shall also use
its best efforts

9



--------------------------------------------------------------------------------



 



to conduct business in a manner that reflects favorably on the goodwill and
reputation of Supplier.
     11.2 Training. Distributor shall train, develop and maintain customer
service and sales support for the Product pursuant to the terms of Distributor’s
approved business plan.
     11.3 Licenses. Distributor shall have in effect all licenses, permits and
authorizations required and necessary for the performance of its obligations
covered by this Agreement.
     11.4 Taxes Fees. Distributor shall pay all sales taxes, license fees and
all other fees in the Territory associated with its performance of its
obligations under this Agreement. Distributor shall pay all fees associated with
shipping the Product either to Distributor or Courses.
     11.5 Practices. Distributor shall avoid deceptive, misleading or unethical
practices detrimental to Supplier, the Product or the public, including but not
limited to making representations, warranties or guarantees to Courses or to the
golf industry with respect to the specifications, features or capabilities of
the Product that are materially inconsistent with the literature distributed by
Supplier. Distributor shall make no warranty, guaranty or representation,
whether written or oral, on Supplier’s behalf.
ARTICLE 12
OBLIGATIONS OF SUPPLIER
     12.1 Compliance with Shipping Requests. Supplier shall use its best efforts
to obtain the best available shipping dates and to ship the Product in
accordance with Distributor’s reasonable shipping requests (at Distributor’s
cost).
     12.2 Collateral Sales Material. Supplier shall provide, at its cost,
standard collateral sales material in the form of brochures and in-service
materials in an adequate amount as is reasonable for Distributor to meet its
obligations under this Agreement.
     12.3 References. Supplier shall refer all leads, inquiries or request for
the Product in the Territory to Distributor and not retain any other party to
market, sell or distribute the Product within the Territory except as permitted
under this Agreement.
     12.4 Licenses. Supplier shall have in effect all licenses, permits and
authorizations from all government agencies within the Territory necessary to
the performance of its obligations.
     12.5 Manufacturing Capabilities. Supplier will have the manufacturing and
shipping capability to make enough units of the Product covered by this
Agreement for Distributor to reach its sales obligations.

10



--------------------------------------------------------------------------------



 



ARTICLE 13
MISCELLANEOUS
     13.1 Independent Contractor. Each of the parties is an independent
contractor under this Agreement, and nothing in this Agreement shall be
construed to create a partnership, joint venture, or agency relationship between
the parties. Without the prior written authorization of the other party, no
party shall have any authority to enter into agreements of any kind on behalf of
the other party nor shall a party have any power or authority to bind or
obligate the other party in any manner to any third party.
     13.2 Authority. Each party represents and warrants that it has full power
and authority to undertake the obligations set forth in this Agreement and that
it has not entered into any other agreement nor will it enter into any other
agreements that would render it incapable of satisfactorily performing its
obligations pursuant to this Agreement.
     13.3 Severability. If any provision of this Agreement shall be declared to
be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.
     13.4 Notices. All notices and other communications required or permitted to
be given under this Agreement shall be in writing and shall be delivered by
hand, overnight courier, facsimile or U.S. mail, addressed as follows:
If to Supplier:

ProLinklParView, LLC
7970 South Kyrene Road
Tempe, Arizona 85284
Attention: President
Telephone: (480) 961-8800
Facsimile: (480) 96 1-880
Scottsdale, Arizona 85260

If to Distributor:

Elumina Iberica SA
Avenidadel Puerto 310. 1-3
46024 Valencia
Attention: Kevin Clarke
Facsimile: 34-963-301-138
Notice shall be deemed given and effective the day received if sent by hand
delivery or U.S. mail, one business day after being sent by overnight courier,
subject to signature verification, and on the date sent, if sent by facsimile
during normal business hours, and otherwise on the next business day. Any party
may change its address or other

11



--------------------------------------------------------------------------------



 



information for notice by notifying the other party of such change in accordance
with this Section 13.4.
     13.5 Governing Law. All questions concerning the validity, operation,
interpretation, and construction of this Agreement will be governed by and
determined exclusively in accordance with the laws of the State of Arizona,
without application of its principles of conflicts of law. By execution and
delivery of this Agreement, with respect to any dispute, each of the parties
knowingly, voluntarily and irrevocably: (a) waives any immunity or objection,
including any objection to personal jurisdiction, foreign sovereign immunity,
the laying of venue or based on the grounds of forum non convenience, which it
may have from or to the bringing of the dispute in such jurisdiction; (b);
waives any right to trial by jury; (d) agrees that any such dispute will be
decided by binding arbitration in Phoenix, Arizona; (d) understands that it is
giving up valuable legal rights under this provision, including the right to
trial by jury, and that it voluntarily and knowingly waives those rights; and
(e) agrees that the other party to this Agreement may file an original
counterpart or a copy of this Section 13.5 with any arbitrator as written
evidence of the consents, waivers and agreements of the parties set forth in
this Section
     13.6 Arbitration. The parties each hereby irrevocably consent to
arbitration to be held in Phoenix, Arizona (or such other venue as may be agreed
by all parties), in accordance with the IJNCITRAL Model Law on International
Commercial Arbitration, for the resolution of all disputes arising under this
Agreement, or for enforcement hereof. Any such arbitration shall be conducted in
English by three arbitrators, of whom one shall be selected by each party within
20 days after a notice of demand for arbitration is delivered by a party to the
other and the third shall be selected by the first two arbitrators within
10 days after the selection of the first two arbitrators. The arbitrators shall
use their best efforts to conclude such arbitration and issue a decision within
30 days after the selection of the arbitration panel. The decision of the
arbitrators shall be final and binding upon the parties, and judgment in
accordance with the decision will be enforced in accordance with the United
Nations Convention on Recognition & Enforcement of Foreign Arbitral Awards.
     13.7 No Waiver. Neither party shall by mere lapse of time, without giving
notice or taking other action hereunder, be deemed to have waived any breach by
the other party of any of the provisions of this Agreement. Further, the waiver
by either party of a particular breach of this Agreement by the other shall not
be construed as or constitute a continuing waiver of such breach or of other
breaches of the same or other provisions of this Agreement.
     13.8 Force Majeure. Except for obligations of Distributor respecting
(a) protection of Supplier’s proprietary rights in the Products and (b) payment
of invoices for Products, neither party shall be in default if any delay or
failure to perform any obligation hereunder is caused solely by events beyond
such party’s control, including an act of God, epidemic, landslide, lightning,
earthquake, fire, explosion, storm, flood or similar occurrence, an act of
public enemy, terrorists, war, blockage, insurrection, riot, general arrest or
restraint of government and people, strike, lockout, industrial disturbance,
power

12



--------------------------------------------------------------------------------



 



outages, unavailability of fuel, civil disturbance or disobedience, sabotage or
similar occurrence. it is understood that the settlement of strikes, lockouts or
industrial disturbances shall be entirely within the sole discretion of the
party having the difficulty. Any party claiming the benefit of such excuse shall
be entitled to do so only to the extent that such party has diligently acted to
cure the cause and consequence of such event.
13.9 Complete Agreement~ Amendment. The parties acknowledge that this Agreement
is the complete and exclusive statement of agreement respecting the subject
matter hereto and supersedes all proposals (oral or written), understandings,
representations, conditions, and other communications between the parties
relating hereto. This Agreement may be amended only by a subsequent writing that
specifically refers to this Agreement and is signed by parties, and no other
act, document, purchase order, usage, or custom shall be deemed to amend this
Agreement.
13.10 Assignment. This Agreement may not be assigned by either party without the
prior written consent of the other party, which consent may not be unreasonably
withheld.
     WHEREBY, the parties have caused this Agreement to be executed by their
duly authorized officers.

            ProLink/ParView, LLC
      By:   /s/ Lawrence D Bain         Lawrence D. Bain, President             
        By:   /s/ Ian Bailey         Ian Bailey, Director           

13